Name: Regulation (EEC) No 638/74 of the Commission of 20 March 1974 fixing the maximum tolerance for quantity losses resulting from the storage of raw tobacco by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/30 Official Journal of the European Communities 22. 3 . 74 REGULATION (EEC) No 638/74 OF THE COMMISSION of 20 March 1974 fixing the maximum tolerance for quantity losses resulting from the storage of raw tobacco by intervention agencies higher during the first year of storage and subsequently become more regular ; whereas it is desir ­ able to adjust the tolerance limits to take account of these conditions ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European iEconomic Community ; Having regard to Council Regulation (EEC) No 1697/71 ( J ) of 26 July 1971 on the financing of inter ­ vention expenditure for raw tobacco, and in particular the first indent of Article 4 (2) (c) thereof ; Whereas Regulation (EEC) No 1697/71 provides that, above a maximum tolerance which is to be fixed, quantity losses are to be borne by intervention agen ­ cies ; whereas quantity losses relate to both the quanti ­ ties taken over in the relevant year and quantities in store at the beginning of that year ; Whereas, since the tobacco stored is packaged, the tolerance to be fixed must be calculated taking into account the characteristics of the packaged product, particularly with regard to storage ; Whereas slight variations in humidity connected with both the nature of the product and normal ware ­ housing conditions may occur during storage ; whereas losses in weight due to unavoidable handling may also occur ; Whereas these losses can vary significantly according to variety and storage period ; whereas losses are In respect of accounts to be drawn up as at 31 December of each year, beginning with those to be drawn up as at 31 December 1971 , the maximum tolerance referred to in Article 4 (2) (c) first indent of Regulation (EEC) No 1697/71 is hereby fixed in the Annex for an unchanged number of packages . It will be applied to the quantities actually bought in the course of a year, to the theoretical quantity resulting from the permanent stock-list and after exhaustion of the actual stock to the product in question . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1974 . For the Commission The President Francois-Xavier ORTOLI (!) OJ No L 175, 4 . 8 . 1971 , p . 8 . 22. 3 . 74 Official Journal of the European Communities No L 77/31 ANNEX Maximum tolerance as a °/o of net weight Varieties during the yearof purchase during subsequent years Dark air cured v ( 1 , 4, 5 , 7, 8 , 9 , 13 , 14) j Fire cured ; · 1-5 °/o 0-7 °/o( 12) i Special tobaccos ] ( 18 , 19 ) Light air cured (2 , 6, 11a, lib ) Flue cured (3 , 10) Sun cured ( 15, 16, 17) j 1-0% 0 -6 %1-0 %